Case 4:19-cV-1O432-TSH Document 3 Filed 03/08/19 Page 1 of 5

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

AFRICAN COMMUNITIES
TOGETHER, a membership
organization; UNDOCUBLACK
NETWORK, a membership
organization; DAVID KROMA;
MOMOLU BONGAY; OTHELLO
A.S.C. DEN`NIS; YA'I`TA KIAZOLU;
CHRISTINA WILSON; JERRYDEAN
SIMPSON; C.B., AL. K., D.D., D.K.,
AI. K., AD. K. by and through their
father and next friend DAVID KROMA;
O.D., and A.D., by and through their
father and next friend O'I`HELLO
A.S.C. DENNIS', O.S. by and through
his mother and next friend
JERRYDEAN SIMPSON,

Plaintiffs,

Civil Action No.
v.

DONALD J. TRUMP, President

of the United States in

his official capacity;

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY;

KIRSTJEN NIELSEN,

Secretary

of the Department of

Homeland Security in her

official capacity,

Defendants.

`_/W\_/\./'~_/\_/\-/\_/`_/\_J\_J\J\J\,/\_/\/V\_/\_/\_/V\_/\_/\-/\_/V\_/\_/\_/\-/\-/\JVV\/

 

MHIBMAMABREAW

Pursuant to Massachusetts Local Rule 83.5.3(b), the undersigned and member of the bar

of this Court, hereby requests that Dorian Spence, Director of the Special Litigation and

 

Case 4:19-cV-1O432-TSH Document 3 Filed 03/08/19 Page 2 of 5

Advocacy Project of the Lawyers’ Committee for Civil Rights Under Law, be permitted to
appear as counsel for the Plaintiffs and practice in this Court pro hac vice, stating in support

thereof as follows:

1. Mr. Spence is a skilled litigator who will be of great assistance to Plaintif`fs in
the litigation of their case.

2. Mr. Spence is a member in good standing of the bar of the State of Maryland.

3. Attached as Exhibit A is a Certifrcation signed by Mr. Spence respectively
setting forth the information required under Local Rule 83.5.3.

4. Plaintiffs contacted counsel for the Defendants and they have assented to the

relief requested in this motion.

Respectfully submitted,

Dated; March s, 2019 Mgr r_;

oren N. Nimni (BBo #69182l)
LAWYERS FOR CIVIL RIGHTS
61 Batterymarch Street 5th Floor
Boston, MA 02110

Tel: (617) 988-0606
onimni@lawyersforcivilrights.org

 

Case 4:19-cV-1O432-TSH Document 3 Filed 03/08/19 Page 3 of 5

CERII.E[MIM!LS.ER¥IQE

I hereby certify that this document filed through the CIWECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

M//_QC

Oren Nimni \/

on March 8, 2019.

 

Case 4:19-cV-1O432-TSH Document 3 Filed 03/08/19 Page 4 of 5

EXHIBIT A

 

Case 4:19-cV-1O432-TSH Document 3 Filed 03/08/19 Page 5 of 5

DECLARATroN oF DoRrAN sPENCE rN suPPORT oF MoTroN FoR ADMIS slow
P_RQ_IM

l, Dorian Spence, make the following declaration in support of the motion for admission

pro hac vice filed on my behalf:

l. I am the Director of the Special Litigation and Advocacy Project of the Lawyers’
Committee for Civi] Rights Under I_.aw, 1500 K Street NW, Suite 900, Washington, DC 20009.

2. I am a member in good standing of the Maryland State Bar.

3. I am a member of the bar in good standing in everyjurisdiction where l have been
admitted to practice. There are no disciplinary proceeding pending against me as a member of
the bar in any jurisdiction

4. I have never been denied admission pro hac vice in this jurisdiction, nor have I
ever had admission pro hac vice revoked in this jurisdiction or been subject to disciplinary
proceedings in this jurisdiction.

5. I am familiar with the L/ocal Rules of the United States District Court for the

District of Massachusetts and agree to comply with them.
l declare under penalty of perjury that the foregoing is true and correct.

Dated: March 6, 2019

 

 

Dorian Spence (Maryland Bar # 0912170195)
Lawyers Committee for Civil Rights Under Law
1500 K Street NW, Suite 900

Washington, DC 20009
mjordan@lawyerscommittee.org

 

